Exhibit 10.42

 

ENTERPRISE BANCORP, INC.

 

Restricted Stock Agreement

 

This Agreement made as of this 7th day of September, 2005 (the “Grant Date”) by
and between Enterprise Bancorp, Inc., a Massachusetts corporation (the
“Company”), and John P. Clancy, Jr. (the “Grantee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted a program entitled “Enterprise Bancorp, Inc.
2003 Stock Incentive Plan” (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors, or the full Board
of Directors, as the case may be, of the Company has authorized the grant of
shares of the Company’s common stock to the Grantee upon the terms and
conditions set forth below; and

 

WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has authorized the grant of shares of the Company’s common stock to the
Grantee pursuant and subject to the terms of the Plan, which is incorporated
herein by this reference;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Grantee agree as follows.

 

1.                                       Grant.  Subject to the terms of the
Plan and this Agreement, the Company hereby grants to the Grantee, and the
Grantee hereby accepts, 8,750 shares of the Company’s common stock, par value
$0.01 per share (the “Restricted Stock”).  The term “Restricted Stock” shall
include any additional shares of stock of the Company issued on account of the
foregoing shares by reason of stock dividends, stock splits or recapitalizations
(whether by way of mergers, consolidations, combinations or exchanges of shares
or the like).

 

2.                                       Vesting Schedule.  Subject to the terms
of the Plan and Section 3 below, the interest of the Grantee in the Restricted
Stock shall vest as to twenty percent (20%) or one thousand seven hundred fifty
(1,750) shares of such Restricted Stock on the first anniversary of the Grant
Date, and as to an additional twenty percent (20%) or one thousand seven hundred
fifty (1,750) shares of such Restricted Stock on each of the next four
succeeding anniversaries of the Grant Date; provided, however, that each such
vesting of shares of the Restricted Stock shall be and hereby is conditioned
upon the Grantee’s continuing employment with the Company and continuing
compliance with all applicable employee confidentiality, noncompetition and
other agreements with the Company and any of its subsidiaries.

 

3.                                       Restrictions on Stock.  Until the
termination of restrictions and the vesting of the shares of Restricted Stock as
provided in Section 2 above, none of the Restricted Stock may be sold, assigned,
transferred, pledged, or otherwise encumbered except as provided in this
Agreement.

 

Except as otherwise expressly provided for in this paragraph, if the Grantee’s
employment with the Company is terminated for any reason, then all shares of
Restricted Stock

 

--------------------------------------------------------------------------------


 

that have not yet vested as of the time of the Grantee’s termination of
employment, if any, shall be forfeited and returned to the Company, unless the
Compensation Committee of the Board of Directors, or the full Board of
Directors, as the case may be, of the Company, in its sole discretion shall
otherwise determine.  Notwithstanding the foregoing, if the Grantee’s employment
with the Company terminates by reason of the Grantee’s death or Disability (as
such term is defined in that certain Salary Continuation Agreement that the
parties anticipate will be entered into by and between the Company’s wholly
owned subsidiary, Enterprise Bank and Trust Company (the “Bank”), and the
Grantee shortly after the date hereof, except that the reference in such
definition to the Plan Administrator shall mean, for purposes of this Agreement,
the Compensation Committee or the full Board of Directors as the case may be) or
as a result of the Company’s termination of the Grantee’s employment without
Cause (as such term is defined in that certain Employment Agreement by and among
the Company, the Bank and the Grantee dated as of April 1, 2004, as amended by
Amendment No. 1 thereto as of December 31, 2004), then all shares of Restricted
Stock that have not yet vested as of the time of such death, Disability or
termination without Cause shall become fully vested at such time with respect to
the Grantee’s, or his estate’s as the case may be, ownership of such shares.

 

4.                                       Rights as Stockholder.  Except for the
restrictions and other limitations and conditions provided in this Agreement,
the Grantee as owner of the Restricted Stock shall have all the rights of a
stockholder, including but not limited to the right to receive all dividends
paid on such Restricted Stock and the right to vote all of the shares of such
Restricted Stock.

 

5.                                       Stock Certificates.  Each certificate
issued for shares of Restricted Stock shall be registered in the name of the
Grantee and deposited by the Grantee, together with a stock power endorsed in
blank, with the Company or its duly appointed transfer agent and shall bear the
following (or a similar) legend:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in a Restricted Stock Agreement between the registered
owner and Enterprise Bancorp, Inc.  A copy of such Restricted Stock Agreement
will be furnished to the holder of this certificate upon written request and
without charge.

 

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Stock, the Corporation shall return to the Grantee (or to
such Grantee’s legal representative, beneficiary or heir) certificates, without
a legend, for the shares of common stock deposited with it or its transfer agent
pursuant to this Section 5 as to which the restrictions have been terminated.

 

6.                                       Tax Consequences; Withholding; Tax
Assistance.  The Grantee has reviewed with the Grantee’s own tax advisors the
federal, state, local and foreign tax consequences of the investment and the
transactions contemplated by this Agreement.  The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents or representatives.  The Grantee understands that the Grantee
shall be liable for any and all taxes, including withholding taxes, arising out
of this grant or the vesting of the shares of Restricted Stock hereunder.  The
Company shall have the right to deduct from amounts otherwise payable to the
Grantee, or to require the Grantee to pay, any taxes required by law to be
withheld with respect to the Restricted Stock.  The Company shall pay to the
Grantee, or to

 

2

--------------------------------------------------------------------------------


 

the Grantee’s estate in the event of the death of the Grantee, as additional
compensation, payable at such time as may be determined in the sole discretion
of the Grantee or the Grantee’s estate in the event of the death of the Grantee,
a cash amount equal to 35% of the fair market value of the Restricted Stock as
of the date of this grant.

 

7.                                       Notice of Election Under
Section 83(b).  If the Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, and the regulations and rulings
promulgated thereunder, he will provide a copy thereof to the Company within
thirty days of the filing of such election with the Internal Revenue Service.

 

8.                                       Securities and Other Laws; Lock-Up
Agreement.  In any case in which in the opinion of the Compensation Committee of
the Board of Directors, or the full Board of Directors, as the case may be, of
the Company, the issue and/or delivery of shares of common stock under this
Agreement would violate requirements of federal or state securities or other
laws, or the requirements of any securities exchange on which the stock is
listed, the Company shall be entitled to postpone such issue and/or delivery
until such requirements have been met.  The Compensation Committee or the full
Board of Directors, as the case may be, may require representations and
agreements from the Grantee in order to ensure such compliance with federal or
state securities or other laws or the requirements of any securities exchange.

 

The Grantee hereby further agrees that as a condition to his receipt of the
Restricted Stock, he will execute an agreement in a form acceptable to the
Company to the effect that the shares of such Restricted Stock shall be subject
to any underwriter’s lock-up agreement in connection with a public offering of
any securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.

 

9.                                       Grantee’s Investment Representations. 
Grantee represents that he is acquiring the shares of Restricted Stock for his
own account for investment purposes and not with a view towards distribution of
the shares to the public.

 

10.                                 Adjustment in Provisions.  In the event that
there are any changes in the outstanding common stock of the Company by reason
of stock dividends, stock splits, or recapitalizations (whether by way of
mergers, consolidations, combinations, or exchanges of shares or the like), the
divisions of shares of Restricted Stock into parts, the provisions for
termination of restrictions on parts of Restricted Stock, and any other relevant
portions of this Agreement shall be appropriately adjusted by the Compensation
Committee of the Board of Directors, or the full Board of Directors, as the case
may be, of the Company, if necessary, to reflect equitably such change or
changes.

 

11.                                 Right of Repayment.  In the event that the
Grantee accepts employment with or performs services for a competitor of the
Company at any time within six (6) years after the  date of this grant, then the
Grantee shall pay to the Company an amount equal to the Fair Market Value (as
determined in accordance with the Plan) of any shares of Restricted Stock then
held by the Grantee without restriction under this Agreement if such shares have
vested under Section 2 above (and not including any accelerated vesting pursuant
to the terms of the Plan) at any time within one (1) year prior to the date of
the Grantee’s accepting such employment or performing such services; provided,
however, that the Compensation Committee of the Board of Directors, or the full
Board of Directors, as the case may be, of the Company in its discretion may
release

 

3

--------------------------------------------------------------------------------


 

the Grantee from the requirement to make such payment, if the Compensation
Committee or the full Board of Directors, as the case may be, determines that
the Grantee’s acceptance of such employment or performance of such services is
not inimical to the best interests of the Company.  The Company may deduct from
any compensation or other amount otherwise payable by the Company to the Grantee
the amount of payment due under the preceding sentence.  For purposes of this
Section 11, the term “Company” refers to the Company and all of its
subsidiaries.

 

12.                               Termination or Amendment of Plan.  The
Compensation Committee of the Board of Directors, or the full Board of
Directors, as the case may be, of the Company may terminate or amend the Plan at
any time.  No such termination or amendment will affect the parties’ respective
rights and obligations under this Agreement, as and to the extent that this
Agreement then remains in effect.

 

13.                               Effect Upon Employment.  Nothing in this
Agreement or the Plan shall be construed to impose any obligation upon the
Company or any of its subsidiaries to employ the Grantee or to retain the
Grantee in its employ.

 

14.                               Time for Acceptance.  Unless the Grantee shall
evidence his acceptance of the grant of shares provided for under Section 1
above by his execution of this Agreement within thirty days after its delivery
to him, such grant and this Agreement shall be null and void.

 

15.                               General Provisions.

 

(a)                                Amendment; Waivers.  This Agreement,
including the Plan, contains the full and complete understanding and agreement
of the parties hereto as to the subject matter hereof and, except as otherwise
permitted by the express terms of the Plan and this Agreement, it may not be
modified or amended nor may any provision hereof be waived, except by a further
written agreement duly signed by each of the parties; provided, however, that a
modification or amendment that does not materially diminish the rights of the
Grantee hereunder, as they may exist immediately before the effective date of
the modification or amendment, shall be effective upon written notice of its
provisions to the Grantee.  The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance.

 

(b)                               Binding Effect.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, administrators, representatives, successors and assigns.

 

(c)                                 Governing Law.  This Agreement has been
executed in Massachusetts and shall be governed by and construed in accordance
with the laws of The Commonwealth of Massachusetts.

 

(d)                                Construction.  This Agreement is to be
construed in accordance with the terms of the Plan.  In case of any conflict
between the Plan and this Agreement, the Plan shall control. The titles of the
sections of this Agreement and of the Plan are included for convenience only and
shall not be construed as modifying or affecting their provisions.  The
masculine gender shall include both sexes; the singular shall include the plural
and the plural the singular unless the context otherwise requires.  Capitalized
terms not defined herein shall have the meanings given to them in the Plan.

 

4

--------------------------------------------------------------------------------


 

(e)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or facsimile or sent by registered mail, postage
prepaid, to the party addressed as follows, unless another address has been
substituted by notice so given:

 

To the Grantee:

 

To his address as set forth on the signature page hereof.

 

 

 

To the Company:

 

Enterprise Bancorp, Inc.

 

 

222 Merrimack Street

 

 

Lowell, Massachusetts 01852

 

 

Attn:  Chairman, Compensation Committee

 

 

 

Copy to:

 

Gallagher, Callahan & Gartrell, P.C.

 

 

112 South Street

 

 

Boston, Massachusetts 02111

 

 

Attn:  Stephen J. Coukos, Esq.

 

(f)                                    Transfers in Violation of Restrictions
Void.  The Company shall not be required to transfer on its books any shares of
Restricted Stock that shall have been sold or transferred by Grantee or
otherwise in violation of any of the provisions set forth in this Agreement or
to treat as owner of any such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement to be
executed as a sealed instrument by its officer thereunto duly authorized as of
the date first set forth above.

 

 

 

ENTERPRISE BANCORP, INC.

 

 

 

By:

/s/ George L. Duncan

 

 

 

George L. Duncan

 

 

Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

ACCEPTANCE

 

The undersigned hereby accepts the foregoing grant of Restricted Stock in
accordance with the terms and conditions of this Restricted Stock Agreement and
the terms and conditions of the Enterprise Bancorp, Inc. 2003 Stock Incentive
Plan.

 

 

  September 7, 2005

 

/s/ John P. Clancy , Jr.

 

Date

(Signature of Grantee)

 

 

 

 

 

John P. Clancy, Jr.

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of grant:  September 7, 2005

 

6

--------------------------------------------------------------------------------